DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ji et al. (USPUB 2014/0285135).


As to Claim 1, Ji discloses a method for heating the battery pack, comprising: obtaining, by a battery management system (BMS), a temperature of the battery pack; and when the temperature of the battery pack is lower than a first temperature threshold, sending, by the BMS, a turn-on instruction to a discharge circuit unit and a charge circuit unit alternately in each heating cycle of a plurality of heating cycles (Paragraph 22); wherein the each heating cycle of the plurality of heating cycles comprises a discharging phase and a charging phase, wherein the first temperature threshold is a lowest temperature at which the battery pack supplies power normally (Paragraph 25); wherein the turn-on instruction is used to turn on the discharge circuit unit which enable electricity of the battery pack to flow into an energy storage unit in the discharging phase and to turn on the charge circuit unit which enable electricity of the energy storage unit to flow into the battery pack in the charging phase; wherein the energy storage unit is configured to store and release electricity (Paragraphs 22-27).

As to Claim 2, Ji discloses the method of claim 1, wherein a total duration of discharging phases of the plurality of the heating cycles is greater than a total duration of charging phases of the plurality of the heating cycles (Figure 3A, and Paragraph 37).

As to Claim 3, Ji discloses the method of claim 1, wherein a duration of the discharging phase is greater than a duration of the charging phase in the each heating cycle of the plurality of heating cycles (Paragraph 32 and 37).

As to Claim 5, Ji discloses the method of claim 1, wherein the each heating cycle of the plurality of heating cycles further comprises a dead-time phase, wherein the dead-time phase is next to the charging phase in the each heating cycle of the plurality of heating cycles, and wherein during the dead-time phase, both of the discharge circuit unit and the charge circuit unit are turned off (Figure 1, Switches 122 and 124 in an off state).

As to Claim 6, Ji discloses the method of claim 1, wherein the method further comprising: monitoring, by the BMS, a current of a path of the battery pack in the charging phase; and sending, by the BMS, a turn-off instruction to the charge circuit unit when the current of the path of the battery pack reaches a charging current threshold (Paragraph 26).

As to Claim 7, Ji discloses the method of claim 1, wherein the method further comprising: when the temperature of the battery pack is higher than a second temperature threshold, sending, by the BMS, a turn-off instruction to the discharge circuit unit and the charge circuit unit so as to disconnect the battery pack from the discharge circuit unit and the charge circuit unit, wherein the second temperature threshold is a temperature at which the battery pack resumes normal operation (Paragraph 27).

As to Claim 8, Ji discloses the method of claim 1, wherein before the obtaining the temperature of the battery pack, the method further comprising: determining, by the BMS, an electric car with the battery pack is in a normal operation state (Paragraph 27).

As to Claim 9, Ji discloses t management device comprising a memory, a processor and a program stored in the memory and executable in the processor, wherein the program, when executed by the processor, causes the processor to: obtain, by a battery management system (BMS), a temperature of a battery pack; and when the temperature of the battery pack is lower than a first temperature threshold, send, by the BMS, a turn-on instruction to a discharge circuit unit and a charge circuit unit alternately in each heating cycle of a plurality of heating cycles (Paragraph 22); wherein the each heating cycle of the plurality of heating cycles comprises a discharging phase and a charging phase, wherein the first temperature threshold is a lowest temperature at which the battery pack supplies power normally (Paragraph 25); wherein the turn-on instruction is used to turn on the discharge circuit unit which enable electricity of the battery pack to flow into an energy storage unit in the discharging phase and to turn on the charge circuit unit which enable electricity of the energy storage unit to flow into the battery pack in the charging phase; wherein the energy storage unit is configured to store and release electricity (Paragraph 22-27).

As to Claim 10, Ji discloses te management device of claim 9, wherein a total duration of discharging phases of the plurality of the heating cycles is greater than a total duration of charging phases of the plurality of the heating cycles (Figure 3A and Paragraphs 37).

As to Claim 11, Ji discloses the management device of claim 9, wherein a duration of the discharging phase is greater than a duration of the charging phase in the each heating cycle of the plurality of heating cycles (Paragraph 32 and 37).

As to Claim 13, Ji discloses the management device of claim 9, wherein the each heating cycle of the plurality of heating cycles further comprises a dead-time phase, wherein the dead-time phase is next to the charging phase in the each heating cycle of the plurality of heating cycles, and wherein during the dead-time phase, both of the discharge circuit unit and the charge circuit unit are turned off (Figure 1, switches 122 and 124 in an off state).

As to Claim 14, Ji discloses the management device of claim 9, wherein the program, when executed by the processor, further causes the processor to: monitor, by the BMS, a current of a path of the battery pack in the charging phase; and send, by the BMS, a turn-off instruction to the charge circuit unit when the current of the path of the battery pack reaches a charging current threshold (Paragraph 26).

As to Claim 15, Ji discloses the management device of claim 9, wherein the program, when executed by the processor, further causes the processor to: when the temperature of the battery pack is higher than a second temperature threshold, send, by the BMS, a turn-off instruction to the discharge circuit unit and the charge circuit unit so as to disconnect the battery pack from the discharge circuit unit and the charge circuit unit, wherein the second temperature threshold is a temperature at which the battery pack resumes normal operation (Paragraph 27).

As to Claim 16, Ji discloses the management device of claim 9, wherein the program, when executed by the processor, further causes the processor to: before obtaining the temperature of the battery pack, determine, by the BMS, an electric car with the battery pack is in a normal operation state (Paragraph 27).

Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859